Citation Nr: 1438150	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  08-06 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected disability.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to May 1972 (first period), April 1974 to July 1982 (second period), and February 2003 to May 2004 (third period).  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the RO in Montgomery, Alabama.

In January 2010 and January 2014, the Board remanded the listed issues for additional development.  

In January 2014, the Board referred the issue of service connection for bilateral knee arthritis to the RO.  On review, as it does not appear this matter was adjudicated, it is again referred to the RO for the appropriate action.  

In the June 2014 written brief presentation, the representative also raised the issues of service connection for bilateral hip arthritis and for a separate rating for sciatica.  These matters are also referred to the RO for the appropriate action. 

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

In January 2010, the Board remanded the appeal to obtain a VA medical opinion to address whether pre-existing fibromyalgia and hypertension were aggravated during the Veteran's third period of service.  In February 2010, a VA physician reviewed the claims folder and provided opinions.  

In January 2014, the Board found that, particularly with respect to the opinion involving hypertension, that the medical examiner could not provide an adequate opinion as to whether the disability increased in severity beyond natural progression during service.  It was further noted that the representative was now claiming secondary service connection as due to the already service-connected posttraumatic stress disorder (PTSD).  

In an effort to facilitate full consideration of the claims under the theories advanced by the Veteran, the Board found that an additional medical opinion was needed.  Specifically, the VA examiner was to address three theories of entitlement.  That is, whether the current fibromyalgia or hypertension had its clinical onset during the Veteran's first or second periods of service; whether any pre-existing hypertension or fibromyalgia was aggravated during the third period of service; or whether the fibromyalgia was caused or aggravated by service-connected PTSD.  

In a March 10, 2014 report, a VA psychologist addressed whether fibromyalgia and hypertension were at least as likely as not caused or aggravated by service-connected PTSD.  A deferred rating decision, dated March 21, 2014, indicates that the medical opinion did not address the issues sufficiently and further opinion was needed.  

On March 25, 2014, a VA physician opined that the Veteran's hypertension and fibromyalgia were less likely than not proximately caused or aggravated by service-connected PTSD.  These opinions were supported by sufficient rationale and are adequate.  Further development is not needed as concerns this theory.  

Unfortunately, neither the March 10, 2014 nor the March 25, 2014 opinion specifically address the questions regarding direct service connection (as concerns the first and second period of service) or aggravation (as concerns the third period of service).

The Board regrets the delay occasioned by yet another remand.  However, the opinions obtained do not sufficiently comply with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the June 2014 written brief presentation, the representative also suggested a relationship between the medication used to treat service-connected back disability (nonsteroidal anti-inflammatory drugs) and hypertension, and submitted articles in support of this contention.  This theory should also be considered on remand.  

Accordingly, the case is REMANDED for the following action:

1.  As concerns the claim for fibromyalgia, the AOJ should take all indicated action in order to arrange for the Veteran's claims folder to be reviewed again by the VA physician who provided the March 25, 2014 opinion or by another appropriately suited physician.  

The examiner is requested to answer the following questions:

(a)	Is it at least as likely as not that the Veteran's fibromyalgia had its clinical onset during the Veteran's first or second periods of service or otherwise is due to an event or incident of such service?

(b)	If not, did the pre-existing fibromyalgia increase in severity during the third period of active duty?  If there was such an increase, was the increase due to the natural progression of the disorder?  

The examiner should provide a complete rationale for any opinion offered.  

2.  As concerns the claim for hypertension, the AOJ should take all indicated action in order to arrange for the Veteran's claims folder to be reviewed again by the VA examiner who provided the March 25, 2014 opinion or by another appropriately suited physician.  

The examiner is requested to answer the following questions:

(a)	Is it at least as likely as not that the Veteran's hypertension had its clinical onset during the Veteran's first or second periods of service or otherwise is due to an event or incident of either period of service?

(b)	If not, did the pre-existing hypertension increase in severity during the third period of active duty?  If there was such an increase, was the increase due to the natural progression of the disorder?  

(c)	If the hypertension is not related to the first or second period of service, or was not aggravated during the third period of service, is it at least as likely as not proximately due to or aggravated by service-connected low back disability, to include the medications (NSAID's) used to treat such disability.  

The examiner should provide a complete rationale for any opinion offered.  

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


